Title: From John Quincy Adams to Thomas Boylston Adams, 18 May 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 11
					My Dear Brother
					Washington 18 May 1818
				
				On examining the Register which you sent me, I find that your Court sits at Nantucket the second and at Edgar Town the third Monday in May—This Letter may therefore find you, upon your return home—At the same time I trust you may will also receive the Register just published here, and also the Intelligencers containing the five Letters on Amelia Island.You  must give me more particular information before I can receive the dividends of Stock, for our father, to effect which you sent me his power of Attorney—There are no dividends of interest standing on the Books here iether in his name or in that of the North American Insurance Company You have not mentioned the Quarter nor the time when that Company relinquished their charter.—I had no knowledge of any such Company.The old Revolutionary Soldiers turn out in greater numbers than the Legislators expected; when they passed the late Law in their favour—The principal amount of this benefaction will travel North East; which if it should not be discovered before the beginning of the next  Session of Congress will be a further proof of the liberality of that body.Since the adjournment of Congress, I have made leisure to take a view of my private concerns, and have reviewed your account for the year 1817—The new account, from the time of our settlement last September is correct in substance, and as there is no further account occasion for keeping a separate account for the Middlesex Canal Shares Agency, that of the present year may commence with the balance of $:1350.4.But the great defect in your account of 1817 is that while you intended in it to close the open account between us which had been running during the whole period of my absence in Europe it actually shews no such transaction—It contains no traces of our settlement on the 8th. of September; neither shewing the balance which was due, nor having any reference to your two notes of $5000, and of $600 by which that balance was discharged—It takes no notice of the interest, upon the annual balances which had remained in your hands from December 1813 to October 1816, the date of your note for 5000 dollars, which was to be added to the debit side, nor of the additional 2 1/2 per Cent upon the receipts and payments during the same periods which I agreed should be added to the credit side of the account
				
					
				
				
			